

Exhibit 10.15




SUMMARY OF NON-MANAGEMENT DIRECTOR COMPENSATION
As of January 1, 2017
Function
 
Amount Paid
 
Form of Payment
 
 
 
 
 
Annual Stock Retainer
 
$80,000 annually
 
Payable in quarterly increments in shares of company common stock at its fair
market value
 
 
 
 
 
Annual Cash Retainer
 
$60,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Audit Committee Members Meeting Fee
 
$15,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Audit Committee Chair Meeting Fee
 
$30,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Compensation Committee Members Meeting Fee
 
$10,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Compensation Committee Chair Meeting Fee
 
$20,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Nominating & Governance Committee Members Meeting Fee
 
$10,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Nominating & Governance Committee Chair Meeting Fee
 
$15,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Lead-Non Management Director Fee
 
$20,000 annually
 
Payable in cash in quarterly increments
 
 
 
 
 
Meeting Travel Expenses
 
Reasonable and actual
 
Cash reimbursement






